PER CURIAM.
Appellant, Wayne David Frazier, appeals his conviction and sentence on the charges of possession of cocaine, possession of drug paraphernalia and for failure to appear. We find the three issues raised on appeal with respect to the possession charges to be without merit and affirm those convictions.
Frazier further argues that the trial court fundamentally erred in adjudicating him guilty for his failure to appear when he was not formally charged with the offense. We agree and find it was error for the trial court to convict him on this charge. Scala v. State, 770 So.2d 732 (Fla. 4th DCA 2000); Repetti v. State, 741 So.2d 646 (Fla. 4th DCA 1999). We reverse his conviction on this charge.
*1037AFFIRMED in part; REVERSED in part.
FARMER, C.J., GUNTHER and HAZOURI, JJ., concur.